



COURT OF APPEAL FOR ONTARIO

CITATION:
Faklan v. Niewiadomski, 2014 ONCA 697

DATE: 20141009

DOCKET: C58647

Strathy CJO, Rouleau and Hourigan JJ.A.

BETWEEN

Michael Faklan operating
    as Faklan Health Services

Plaintiff/Appellant

and

Stanislaw Niewiadomski and Zofia Niewiadomski

Defendants/Respondents

Paul R. Sweeny, for the plaintiff/appellant

Robert B. Lilly, for the defendants/respondents

Heard: October 7, 2014

On appeal from the order of Justice J.A. Ramsay of the Superior
    Court of Justice, dated March 20, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals the motion judges order refusing to set aside the
    Registrars dismissal of his action for delay.

[2]

In brief oral reasons, the motion judge correctly identified the
    applicable test in
Reid v. Dow Corning Corp
(2001), 11 CPC (5
th
)
    809 at para. 41, revd (2002), 48 CPC (5
th
) 93. He rejected the
    hearsay evidence of the appellants solicitor as to the reasons for the delay
    and as to why the motion was not brought promptly. He also found that there was
    no evidence to establish the absence of prejudice, other than the bald assertion
    of the deponent.

[3]

These conclusions were open to him. The affidavit of the appellants
    solicitor was clearly based on information and belief, but, contrary to rule
    39.01(4), it failed to state the source of the information. It contained
    conclusory assertions as to the cause of the dismissal of the action, the
    length of delay and the absence of prejudice, all of which were devoid of any
    evidentiary foundation. The motion judge was entitled to find that this did not
    discharge the onus on a party seeking to set aside the dismissal of the action.

[4]

The motion judges decision was discretionary and in the absence of
    error, we cannot interfere:
Gordon Gravelle
(
CodePro
    Manufacturing) v. Denis Grigoras Law Office
, 2013 ONCA 339 at para. 5.
    There is no basis in which to do so in this case. The appeal is therefore
    dismissed.

[5]

Costs to the respondents fixed at $6500.00 all inclusive.


